Title: Benjamin Morgan to Thomas Jefferson, 5 October 1810
From: Morgan, Benjamin
To: Jefferson, Thomas


          
            Dear Sir
            New Orleans Octor 5th 1810
          
           I have your favour of the 2d Ulto respecting the settlement of John Peytons Estate— By your letter of the 12th May I did suppose Robt Peyton would have reached here long ere this which would have enabled me to have settled with Mr Duncan—He has not arrived and I have by this days mail writen him a letter calling his immediate attention to the subject— Not knowing where Lieut Peyton is I have enclosed the letter for him to Colonel Pike at Camp near Natchez desiring it to be forwarded to where Lieut Peyton is Stationed If he is not at the Camp—Mr Duncan is out of Town therefore cannot confer with him on the subject at this time but from the different conversations I have had with him I understand his meaning to be that he Wants Robt Peyton to come here and settle his Administration in our Court and Cancel his Bond to Which Mr Duncan is a Party as Peyton’s surety—And not that he requires any further Authority from Robt Peyton to pay over the proceeds of JP estate—As soon as I hear from RP I shall again Address you and am with much respect
          
            Your most Obt Humble servant
            
 Benja Morgan
          
        